Thornton, J., concurring.
I concur in the judgment. The portion of the judgment in the court below, directing the property mortgaged to be sold as one tract, is not void. The court had power to render such judgment. The sheriff made the sale in one tract in conformity with the judgment, which, or the material parts thereof, the writ must have recited. (Code Civ. Proc., sec. 684.) The court in setting aside the sale made no change in the judgment. The motion to set aside the sale was made on the ground that the property was sold as one tract. As the judgment remains unchanged, the process which issues to the sheriff, compelling him to sell, must follow the judgment, and the sale must be made of the property as one tract as it was before. The sale must be in conformity with the judgment, under a writ reciting the judgment, or the material parts thereof. *264(Code Civ. Proc., sec. 684.) As long as the judgment remains as it is, I am of opinion the sale must stand, and therefore concur in the reversal of the order.
Rehearing denied.